DETAILED ACTION
Applicant’s response filed on June 15, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 15-18, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Referring to claim 1, 5, 16-18, the limitation “a first coil provided on the hall element” is unclear or indefinite.
According to specification and drawings,  the fourth stacked board is required to have a first coil on the hall element, for example see figure 1, the for the stacked board 40 having coil 78 mounted on thereof. Therefore, claim lacking necessary structure  to define a first coil provided on the hall element. Therefore, claim 1 is unclear.
Similar reason applied to claims 1, 5, 16-18.
   
Referring to claim 15, the  limitation “ wherein the hall element is connected to the fourth stacked board through a via” is unclear or indefinite. 
See figure 6,  wherein the hall element is electrically connected to a via of the fourth stacked board, not  through a via, there is shielding layer 78 between the via 80 of the fourth stacked board and the hall element.

Referring to claim 21, the term “the second coil” lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1, 6-7, 9, and 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by  Park et al. (US20210149150, hereinafter Park).

Referring to claim 1, Park discloses a current detection device (figure 3) comprising: 
a first stacked board (221);  
5a second stacked board (222) provided on a first region on the first stacked board; 
a third stacked board (224) provided on a second region on the first stacked board; 
a hall element (231 ; The first magnetic sensor (231) may be a “Hall sensor” in paragraph 0070) provided in a third region 10on the first stacked board, the hall element provided between the first region and the second region (see figure 3); 
a first coil provided on the magnetic measurement element (213 on 231).

Referring to claim 6, Park discloses the current detection device according to claim 1, further comprising a fourth stacked board provided between the second stacked board and the third stacked board, the fourth stacked board being provided on the magnetic measurement element (see 223 in figure 3 of Park). 

Referring to claim 7, Park discloses the current detection device according to claim 1, wherein a cavity is formed in the third region (see cavity in third region in figure 3 of Park).

Referring to claim 9, Park discloses a current detection device (figure 3) comprising: 
a first stacked board (221);  
5a second stacked board (222) provided on a first region on the first stacked board; 
a third stacked board (224) provided on a second region on the first stacked board; 
a fourth stacked board (223) provided between the second stacked board and the third stacked board;

a hall element provided below the fourth stacked board and electrically connected to the fourth stacked board (233 below the board 223 ; The first magnetic sensor (233) may be a “Hall sensor” in paragraph 0070 and see paragraph 0057); 
a first coil below the magnetic measurement element (211 below of 233).

Referring to claim 13, Park discloses the current detection device according to claim 9, wherein a cavity is formed in a third region on the first stacked board, the third region being provided between the first region and the second region (see cavity at  between two intermediate boards in Park).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Barcyzk et al. (US20150108967, hereinafter Barcyzk).

Referring to claim 2, Park discloses the current detection device according to claim 1, but fails to disclose further comprising a second coil, wherein the magnetic measurement element is provided between the first coil and the second coil.
 Barcyzk disclose a second coil, wherein the magnetic measurement element is provided between the first coil and the second coil (see figure 17B).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to modify the device of Park to have arrangement as taught by Barcyzk in order to introduces hysteresis and impacts accuracy.

Referring to claim 10, Park discloses the current detection device according to claim 9, but fails to disclose further comprising a second coil, wherein the magnetic measurement element is provided between the first coil and the second coil.
 Barcyzk disclose a second coil, wherein the magnetic measurement element is provided between the first coil and the second coil (see figure 17B).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to modify the device of Park to have arrangement as taught by Barcyzk in order to introduces hysteresis and impacts accuracy.



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Suzuki et al. (US20090057800, hereinafter Park).

Referring to claim 3, Park discloses the current detection device according to claim 1, but fails to disclose wherein the first stacked board includes a plurality of first conductive layers and a first insulating layer provided between the first conductive layers, and wherein the magnetic measurement element is electrically connected to the first conductive layers.
 Suzuki disclose wherein the first stacked board includes a plurality of first conductive layers and a first insulating layer provided between the first conductive layers, and wherein the element is electrically connected to the first conductive layers (CPB or CPA connected to first conductive layers provided between insulating layer in figure 10 of Suzuki).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to modify the device of Park to have  the first stacked board as mention in the Suzuki to electrically connected to the element because this type of arrangement would provide data, signal, ground, and/or power communication between the element and the circuit board.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Park and Saso et al. (US20050012192, hereinafter Saso).

Referring to claim 4, Park discloses the current detection device according to claim 1, but fails to disclose wherein the second stacked board includes a plurality of second conductive layers and a second insulating layer provided between the second conductive layers; and  wherein the magnetic measurement element is electrically connected to the second conductive layers by using a wire.
 Saso disclose wherein the second stacked board includes a plurality of second conductive layers and a second insulating layer provided between the second conductive layers (see second board 11 on first board 21 having plural conductive layers 13 between insulating layers ) ; the element is electrically connected to the second conductive layers by using a wire (15 electrically connected to 11 by wire).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to modify the device of Park to have arrangement as taught by Saso in order to have electrically data, signal, and/or power communication between second board and the element.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Parker et al. (US20070121249, hereinafter Parker).

Referring to claim 5, Park discloses the current detection device according to claim 1, but fails to disclose further comprising a first shield provided between the first coil and the hall element, the shield including a conductive material.
 Parker disclose a shield provided between the first coil and the element, the shield including a conductive material (276 between coil 264 and 258 in figure 7).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to modify the device of Park to have arrangement as taught by Saso in order to Shielding the sensor 112 may also be desirable to prevent the fields from the coils 108 coupling directly to the sensor. And Examiner makes official notice that the shield including a conductive material.

Referring to claim 12, Park discloses the current detection device according to claim 9, but fails to disclose further comprising a first shield provided between the first coil and the hall element, the shield including a conductive material.
 Parker disclose a shield provided between the first coil and the element, the shield including a conductive material (276 between coil 264 and 258 in figure 7).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to modify the device of Park to have arrangement as taught by Saso in order to Shielding the sensor 112 may also be desirable to prevent the fields from the coils 108 coupling directly to the sensor. And Examiner makes official notice that the shield including a conductive material.


Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Tsuneoka et al. (US20090008134, hereinafter Tsuneoka).

Referring to claim 8, Park discloses the current detection device according to claim 1, but fails to disclose wherein the first stacked board, the second stacked board, or the third stacked board is a low temperature co-fired ceramics (LTCC).  
 Tsuneoka disclose plural boards made of low temperature co-fired ceramics (LTCC) (paragraph 0034).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to modify the device of Park to have boards made of material as taught by Tsuneoka because this provide Stability and optimal in High Frequency, Good thermal properties, and higher integration density: Embedded passives and higher layer count possible.

Referring to claim 14, Park discloses the current detection device according to claim 9, but fails to disclose wherein the first stacked board, the second stacked board, or the third stacked board is a low temperature co-fired ceramics (LTCC).  
 Tsuneoka disclose plural boards made of low temperature co-fired ceramics (LTCC) (paragraph 0034).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to modify the device of Park to have boards made of material as taught by Tsuneoka because this provide Stability and optimal in High Frequency, Good thermal properties, and higher integration density: Embedded passives and higher layer count possible.

Claim19 is rejected under 35 U.S.C. 103 as being unpatentable over Park, Suzuki and  in view of Yosai et al. (US20190364663, hereinafter Yosui).

Referring to claim 19, Park in view of Suzuki discloses the current detection device according to claim 1, but fails to disclose wherein the plurality of first conductive layers is in direct contact with edges of the hall element.  
Yosui discloses wherein the plurality of first conductive layers is in direct contact with edges of the hall element (72A and 82A directly connecting 2A in figures 17B and 18 ).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to modify the device of Park to have connective layers connected to the hall element as taught by Yosui because have faster transmission of signal or data or power to the circuit board.

Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Schmidt et al. (US20220246840, hereinafter Schmidt).
Referring to claim 18, Park disclose the current detection device according to claim 1, but fails to disclose the first stacked board, the second stacked board and the third stacked board are between the first coil and the second coil.  
Schmidt disclose  a part of lower stacked board 10 and upper stacked board 30 are between the first coil and the second coil.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to modify the device of Park to have board as taught by Schmidt  into the Park result in a part of the first stacked board, the second stacked board and the third stacked board are between the first coil and the second coil  in order to provide an improved Hall integrated sensor, in particular having at least an integrated coil for final test and calibration and/or to form inductor coils for a vertical Hall sensor such that a uniform and homogeneous magnetic field is induced in the Hall plate of the vertical Hall sensor.  

Referring to claim 21, Park disclose the current detection device according to claim 9, but fails to disclose the first stacked board, the second stacked board and the third stacked board are between the first coil and the second coil.  
 Schmidt disclose  a part of lower stacked board 10 and upper stacked board 30 are between the first coil and the second coil.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to modify the device of Park to have board as taught by Schmidt  into the Park result in a part of the first stacked board, the second stacked board and the third stacked board are between the first coil and the second coil  in order to provide an improved Hall integrated sensor, in particular having at least an integrated coil for final test and calibration and/or to form inductor coils for a vertical Hall sensor such that a uniform and homogeneous magnetic field is induced in the Hall plate of the vertical Hall sensor.  

Allowable Subject Matter
Claims 16, 18, 20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and after overcoming U.S.C. 112 rejections.

Response to Arguments
Applicant’s arguments with respect to claim(s)  1-10, 12-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication205
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARESH PAGHADAL/Primary Examiner, Art Unit 2847